As filed with the Securities and Exchange Commission on June 22, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06111 The Mexico Equity and Income Fund, Inc. (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Mr. Gerald Hellerman C/O U.S. Bancorp Fund Services, LLC 615 E. Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) 866-700-6104 Registrant's telephone number, including area code Date of fiscal year end: July 31, 2010 Date of reporting period:April 30, 2010 Item 1. Schedule of Investments. Mexico Equity & Income Fund, Inc. Schedule of Investments April 30, 2010 (Unaudited) Shares Value COMMON STOCKS - 94.56% Beverages - 6.51% Emboteladoras Arca, S.A. $ Fomento Economico Mexicano, S.A.B. de C.V. Grupo Continental, S.A. Chemicals - 2.90% Mexichem, S.A. de C.V. Commercial Banks - 5.36% Corporativo GBM, S.A.B. de C.V. Grupo Financiero Banorte, S.A. de C.V. - Class O Commercial Services & Supplies - 1.89% Promotora Ambiental, S.A. de C.V. (a) Construction & Engineering - 12.63% Carso Infraestructura y Construccion, S.A. de C.V. (a) Grupo Mexicano de Desarollo, S.A. (a) Impulsora del Desarrollo y el Empleo en America Latina, S.A. de C.V. (a) Promotora y Operadora de Infraestructura, S.A. de C.V. (a) Consumer Finance - 2.75% Financiera Independencia S.A.B. de C.V. (a) Food Products - 2.96% Grupo Bimbo, S.A.B. de C.V. Grupo Comercial Chedraui Grupo Herdez, S.A.B. Food & Staples Retailing - 4.94% Wal-Mart de Mexico Hotels, Restaurants & Leisure - 6.33% GMD Resorts, S.A.B. de C.V. (a) Grupe, S.A. de C.V. (a) (b) Household Durables - 2.71% Consorcio ARA, S.A. de C.V. Industrial Conglomerates - 4.08% Alfa, S.A. - Class A Insurance - 2.53% Qualita Compania de Seguros Metals & Mining - 8.41% Grupo Mexico, S.A. - Series B Pharmaceuticals - 13.40% Genomma Lab Internacional SA (a) Wireless Telecommunication Services - 17.16% America Movil, S.A. de C.V. - Class L TOTAL COMMON STOCKS (Cost $78,201,895) $ CAPITAL DEVELOPMENT CERTIFICATES - 3.01% Atlas Discovery Trust II $ TOTAL CAPITAL DEVELOPMENT CERTIFICATES (Cost $2,317,515) $ Principal Amount Value CORPORATE BONDS - 1.99% Housing - 1.99% Urbi, Desarrollos Urbanos, S.A. de C.V. 8.500%, 04/19/2016 (c) $ TOTAL CORPORATE BONDS (Cost $1,264,690) $ SHORT TERM INVESTMENTS - 4.20% Commercial Paper - 3.78% Mexican INAFIN 0.000% Coupon, 4.732% Effective Yield, 05/04/2010 (c) * Mexican INAFIN 0.000% Coupon, 4.740% Effective Yield, 05/05/2010 (c) * Mexican INAFIN 0.000% Coupon, 4.741% Effective Yield, 05/07/2010 (c) * TOTAL COMMERCIAL PAPER (Cost $3,076,757) $ INVESTMENT COMPANIES - 0.42% First American Treasury Obligation - Class A $ TOTAL INVESTMENT COMPANIES (Cost $343,501) $ TOTAL SHORT TERM INVESTMENTS (Cost $3,420,258) $ Total Investments(Cost $85,204,358) - 103.76% $ Liabilities in excess of other assets - (3.76)% ) TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Affiliated company. (c) Effective yield based on the purchase price. The calculation assumes the security is held to maturity. (d) Variable Rate *Principal amount in Mexican Pesos The cost basis of investments for federal income tax purposes at April 30, 2010 was as follows: Cost of investments** $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ ) **Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section of the Fund's most recent semi-annual or annual report. TRANSACTIONS WITH AFFILIATES (Unaudited) The following issuer is affiliated with the Fund; that is, the Fund held 5% or more of the outstanding voting shares during the period from August 1, 2009 through April 30, 2010, as defined in Section (2)(a)(3) of the Investment Company Act of 1940. Issuer Name Grupe, S.A.de C.V. August 1, 2009 Shares Cost $ Gross Additions Shares — Cost $
